Citation Nr: 0810111	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

To aid in substantiating the veteran's claim, VA arranged for 
the veteran to undergo an audiological examination in July 
2004.  At that time, according to the examination report, the 
veteran informed the examiner that he had had constant, 
bilateral tinnitus which he noticed for the last four or five 
years.  After a physical examination was conducted, the 
examiner diagnosed tinnitus but opined that service 
connection could not be established for the disorder because 
it began only five years previously.  In a September 2004 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus based on the 
results of the July 2004 VA examination.  In the same 
decision, the RO granted service connection for hearing loss 
based on exposure to acoustic trauma while on active duty.  

In October 2004, the veteran submitted a notice of 
disagreement indicating that he had informed the July 2004 VA 
examiner that the tinnitus had been present for four or five 
years, because he thought he was responding to the question 
of when the tinnitus began to become a problem.  He wrote 
that he had had tinnitus for many, many years but it had 
recently worsened.  In a June 2005 statement, the veteran's 
representative reported that the veteran had unequivocally 
stated that he experienced tinnitus, at least intermittently, 
since being exposed to weapons firing while on active duty.  

The Board finds that the veteran's arguments are plausible 
with regard to his misunderstanding the VA examiner's 
question as to the onset of the tinnitus.  The Board notes 
that the veteran is competent to report the onset of the 
disorder.  See 38 C.F.R. § 3.159(a).  There are no prior 
inconsistent statements of record which would lead the Board 
to question the veracity of the veteran's current statements 
regarding the presence of tinnitus.  

Based on the above, the Board finds that additional 
evidentiary development is required prior to adjudication of 
the veteran's claim of entitlement to service connection for 
tinnitus.  An opinion as to the etiology of the disability 
which takes into account the veteran's reported history of 
tinnitus since active duty is required.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the veteran has not 
been notified of all the elements of his claims as required 
by the decision in Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
addressing all required elements for his 
claim, including that a disability rating 
and an effective date for an award of 
benefits will be assigned if service 
connection is awarded.  Insure that the 
VCAA notification for the claim satisfies 
all requirements set out by the Court.

2.  The claims file should be returned to 
the examiner who conducted the July 2004 
VA examination and request that she 
provide an opinion as to the etiology of 
the tinnitus which takes into 
consideration the veteran's report of 
experiencing tinnitus since his active 
duty service.  For purposes of the 
opinion, the examiner should assume the 
veteran's report of the symptomatology 
being present, at least intermittently, 
since active duty, is competent.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current tinnitus is 
related to noise exposure during service.  
The rationale for any opinion expressed 
should be stated in a legible report.  
Reexamination of the veteran, at the 
examiner's request, may be conducted.

If the examiner who conducted the July 
2004 VA examination is not available, 
arrange for the veteran to undergo 
another VA audiological examination.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents therein, and the examination 
report should indicate that such review 
was accomplished.  After reviewing the 
file and obtaining all relevant history 
with regard to the veteran's in-service 
and post-service noise exposure, and 
conducting an audiological evaluation, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
tinnitus is related to exposure to noise 
during service.  The examiner must assume 
that the veteran is competent to report 
on the presence of tinnitus 
symptomatology since active duty.  The 
rationale for any opinion expressed 
should be stated in a legible report.  

3.  Readjudicate the appeal.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

